Citation Nr: 1739108	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar back disability (claimed as lower back problems).

2.  Entitlement to service connection for a lung condition (claimed as lung problems), to include as due to asbestos and jet exhaust fumes.  


ORDER

Entitlement to service connection for a lumbar back disability (claimed as lower back problems) is denied.

Entitlement to service connection for a lung condition (claimed as lung problems), to include as due to asbestos and jet exhaust fumes, is denied.




FINDINGS OF FACT

1.  There is no competent evidence of a lumbar back disability.  

2.  There is no competent evidence of a lung condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar back disability have not been met.  See 38 C.F.R. §§ 3.159(a)(1), 3.159(a)(2) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

2.  The criteria for service connection for a lung condition have not been met.  Id. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from May 1968 to November 1969.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 Notification Letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  No rating decision was issued. 

As a preliminary matter, the representative contended that the Veteran's qualifying service spanned March 1974 to July 1976 and September 1976 to September 1980.  See March 2017 Informal Hearing Presentation.  However, this is not corroborated by the evidence of record, which indicates that the Veteran had active duty service from May 1968 to November 1969.  See DD-214 (indicating May 1968 to November 1969 service); DD-215 (correcting DD-214 information other than service dates); October 1969 Medical Board Report (corroborating a service timeline of May 1968 to November 1969); January 1974 Correspondence from the Veteran (identifying his service period as May 1968 to November 1969).  Without further evidence, the Board concludes that this contention was made in error.  

Additionally, although the Veteran and his representative have requested VA examinations, the Board finds that VA is not required to provide any examinations for the conditions claimed herein, as there is no competent evidence of the claimed disabilities or persistent or recurrent symptoms of them.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, while the Board acknowledges the Veteran's complaints of lower back pain, pain alone is not considered a disability without competent evidence of an underlying disability.  See Sanchez-Benitez, 13 Vet. App. at 282.  As such, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran generally contends that he has a lumbar back disability (claimed as lower back problems) and a lung condition (claimed as lung problems).  See December 2010 Application.  The Veteran further contends that his lumbar back disability was caused by unloading explosives and that his lung condition was caused by exposure to asbestos and excessive jet exhaust fumes from the U.S.S. Essex and the U.S.S. Lexington.  See November 2013 VA Form 9.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

Although the Veteran has provided lay statements asserting that he has lower back and lung conditions (specifically, lower back pain and chronic breathing problems including bronchitis), the Veteran does not have the medical background to competently render diagnoses or attribute his lay-observable symptoms to non lay-observable diagnoses.  See 38 C.F.R. §§ 3.159(a)(1), 3.159(a)(2) (2016); Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465; November 2013 VA Form 9.  Further, there are no service treatment records or post-service treatment records identifying any pertinent disabilities or symptoms.  In fact, the Veteran indicated that he received no treatment for his lung problem and treatment only on the U.S.S. Essex for his lower back problem.  See December 2010 Application.  However, as previously mentioned, the Veteran's service treatment records are the only medical records in the claims file and are silent regarding pertinent disabilities or symptoms. 

The Board acknowledges the representative's request to remand the issues herein to further develop causation; however, as previously discussed, the Veteran has not yet established the threshold requirement for establishing service connection (competent medical evidence of the claimed disorder within the appeal period).  As such, etiological development is not required and service connection is not warranted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel
Copy mailed to:  The American Legion

Department of Veterans Affairs


